Smith, P. J.
— On the twenty-fourth day of April, 1891, the prosecuting attorney of Daviess county filed an information before W. W. Arnold, a justice of the peace, in which the defendant was charged with having sold certain fermented and spirituous liquors in quantities less than five gallons without having a license as a dramshop keeper.
At the February term, 1892, of the Daviess circuit •court, the defendant was tried, convicted, an'd his punishment assessed at a fine of $100 and costs. After unsuccessful motions for a new trial, and in •arrest, he appealed to this court.,
The alleged bill of exceptions in this ease cannot be considered; it was not filed within the time allowed by the court (during the June term, 1892). When this term adjourned, the time for filing bill of exceptions expired, and the record in the case was closed. The trial judge had no authority to, nor could he .legally, extend the time for filing the bill of exceptions •after it had once expired, nor could he at a subsequent term of the court sign and allow the bill of exceptions. Revised Statutes, 1889, sec. 2168; State v. Mosley, *58222 S. W. Rep. (Mo.) 804; State v. Scott, 109 Mo. 226; State v. Broderick, 70 Mo. 622; State v. Hill, 98 Mo. 570; Boardman v. Vaughn, 44 Mo. App. 549; McHoney v. Ins. Co., 44 Mo. App. 426; State v. Apperson, 22 S. W. Rep. (Mo.) 375; State v. Berry, 103 Mo. 367; State v. Harben, 105 Mo. 603; State v. Seaton, 106 Mo. 208; State v. Ryan, 22 S. W. Rep. (Mo.) 486; State v. Mansfield, 106 Mo. 110.
No error is presented by the record on which this case must be determined. The information filed by the prosecuting attorney clearly charges the crime of which the defendant has been found guilty; the-judgment should, therefore, be affirmed.
All-concur.